       Case 2:19-cv-04645-DGC Document 21 Filed 06/26/20 Page 1 of 7




 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9
10   John Hastings,                                    No. CV-19-4645-PHX-DGC
11                        Plaintiff,                   ORDER
12   vs.
13   Elvin Garry Grundy, III; and The Grundy
     Law Firm, PLLC,
14
                          Defendants.
15
16
17
18          Plaintiff John Hastings filed a motion for entry of default against Defendant
19   Grundy Law Firm. Doc. 15. On May 12, 2020, the Court deferred ruling on the motion
20   and ordered Plaintiff to show cause why this case should not be dismissed for failure to
21   meet the amount in controversy requirement for diversity jurisdiction. Doc. 17 at 4-5; see
22   28 U.S.C. § 1332(a). The Court gave Plaintiff until June 5, 2020 to respond to the Order
23   to Show Cause and explained that his case would be dismissed if he failed to do so. Id.
24   at 5. When no response was filed by the June 5 deadline, the Court dismissed this action
25   without prejudice for lack of subject matter jurisdiction and denied the motion for entry
26   of default as moot. Doc. 18. Plaintiff filed a belated response to the Order to Show
27   Cause on June 10, 2020. Doc. 19. Given Plaintiff’s pro se status and his efforts to
28   diligently prosecute this action, the Court will consider the response.
          Case 2:19-cv-04645-DGC Document 21 Filed 06/26/20 Page 2 of 7




 1   I.       Plaintiff Has Sufficiently Pled the Requisite Amount in Controversy.
 2            Diversity jurisdiction has two requirements: (1) complete diversity of citizenship
 3   between the parties, and (2) an amount in controversy exceeding $75,000. 28 U.S.C.
 4   § 1332(a).      Plaintiff “bears the burden of both pleading and proving diversity
 5   jurisdiction.” NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 613-14 (9th Cir. 2016).
 6            Complete diversity between the parties exists because Plaintiff is a citizen of
 7   Texas and Defendants are citizens of Arizona. Doc. 1 at 1. Based on its initial review of
 8   the complaint, however, the Court could not conclude that the amount in controversy
 9   requirement has been met. See Doc. 17 at 4-5. Having reviewed the complaint in light of
10   Plaintiff’s response to the Order to Show Cause, and based on further legal research, the
11   Court now concludes that Plaintiff has sufficiently pled an amount in controversy
12   exceeding $75,000.
13            Plaintiff asserts state law claims for legal malpractice, inadequate representation,
14   and breach of fiduciary duty against attorney Elvin Grundy and his law firm. Doc. 1
15   at 2-4.1 Plaintiff alleges that as a result of Defendants’ tortious conduct, he was not able
16   to obtain a $13,200 judgment against the opposing party and instead was ordered, in
17   July 2015, to pay more than $18,000 in legal fees to the opposing party.             Id. at 2.
18   Plaintiff estimates that with accrued interest, this amount has increased to more than
19   $36,000 as of June 2019. Id. Plaintiff further alleges that he paid thousands of dollars to
20   Defendants in legal fees. Id. Plaintiff seeks $50,000 in damages for emotional distress
21   he purportedly suffered from the alleged tortious conduct. Id. at 4; Doc. 19 at 5.
22            Courts in Arizona have held that “simple legal malpractice resulting in pecuniary
23   loss which in turn causes emotional upset . . . will not support a claim for damages for
24   emotional distress.” Reed v. Mitchell & Timbanard, P.C., 903 P.2d 621, 626 (Ariz. Ct.
25   App. 1995); see Murray v. Farmers Ins. Co. of Ariz., No. 2 CA-CV 2014-0123, 2016 WL
26
              1
27             Because the complaint asserts no federal claim, the Court lacks subject matter
     jurisdiction under the federal question statute. See 28 U.S.C. § 1331; Yokeno v. Mafnas,
28   973 F.2d 803, 809 (9th Cir. 1992).


                                                   2
      Case 2:19-cv-04645-DGC Document 21 Filed 06/26/20 Page 3 of 7




 1   7367754, at *7 (Ariz. Ct. App. Jan. 19, 2016); Energex Enters., Inc. v. Shughart,
 2   Thomson & Kilroy, P.C., No. CIV. 04-1367 PHX ROS, 2006 WL 2401245, at *6 (D.
 3   Ariz. Aug. 17, 2006). But Plaintiff does not merely assert a simple malpractice claim
 4   against Defendants; he also asserts a claim for breach of fiduciary duty. Doc. 1 at 3-4.
 5          “[T]he essential elements of legal malpractice based on breach of fiduciary duty
 6   include the following: (1) an attorney-client relationship; (2) breach of the attorney’s
 7   fiduciary duty to the client; (3) causation, both actual and proximate; and (4) damages
 8   suffered by the client.” Atkins v. Snell & Wilmer LLP, No. 1 CA-CV 17-0519, 2018 WL
 9   5019615, at *8 (Ariz. Ct. App. Oct. 16, 2018) (quoting Cecala v. Newman, 532 F. Supp.
10   2d 1118, 1135 (D. Ariz. 2007)).          “[E]conomic damages proximately caused by
11   malpractice are recoverable, and mental injury damages may also be awarded pursuant to
12   Arizona law if they are a consequence of the attorney’s ‘willful fiduciary breach.’”
13   Cecala, 532 F. Supp. 2d at 1135 (quoting Reed, 903 P.2d at 626).2
14          Plaintiff alleges that Defendants failed to perform the legal services for which they
15   were retained and instead filed multiple motions to continue which resulted in the
16   dismissal of Plaintiff’s case and an award of attorneys’ fees against him. Doc. 1 at 1-2.
17   Plaintiff further alleges that Defendants failed to communicate with Plaintiff, made
18   agreements with opposing counsel without Plaintiff’s consent, violated the attorney-client
19   privilege, and refused to provide the case file to Plaintiff after withdrawing from the case.
20   Id. at 3. Plaintiff claims that Defendants’ representation was “extremely reckless” and
21   would “shock the conscience of reasonable people.” Id. at 3-4.
22          Construed liberally, Plaintiff’s allegations warrant a finding that Defendants’ legal
23   representation, or lack thereof, was a willful breach of the fiduciary duties owed to
24   Plaintiff as a client. Plaintiff therefore may recover damages for emotional distress
25   caused by such breach.      See Cecala, 532 F. Supp. 2d at 1135.         Given the alleged
26
            2
27           See also Revised Arizona Jury Instructions (Civil), 6th Commercial Torts 3,
     Fiduciary Duty (Measure of Damages) (allowing the recovery of emotional distress
28   damages caused by a breach of fiduciary duty).

                                                  3
       Case 2:19-cv-04645-DGC Document 21 Filed 06/26/20 Page 4 of 7




 1   emotional distress and the apparent amount of Plaintiff’s economic losses, the amount in
 2   controversy likely exceeds $75,000. Because there is complete diversity between the
 3   parties and Plaintiff has sufficiently pled the requisite amount in controversy, the Court
 4   has diversity jurisdiction over this action.     See 28 U.S.C. § 1332(a).       The Court
 5   accordingly will vacate its order dismissing this case for lack of subject matter
 6   jurisdiction and denying Plaintiff’s motion for entry of default as moot. Doc. 18.
 7   II.    Plaintiff’s Motion for Entry of Default.
 8          Elvin Grundy is the statutory agent for the Grundy Law Firm. See Arizona
 9   Corporation Commission (“ACC”), Entity Information, https://ecorp.azcc.gov/Business
10   Search/BusinessInfo?entityNumber=P16988395 (last visited June 16, 2020). His address
11   for receiving service of process as statutory agent is 808 East Desert Drive North,
12   Phoenix, AZ 85042. Id. Plaintiff attempted to serve process on Defendants at that
13   address, but the documents were returned as undeliverable. Doc. 14 at 4.
14          On January 30, 2020, the ACC received the summons and complaint as an agent
15   for the Grundy Law Firm and mailed copies of the documents to the firm’s last known
16   business address, P.O. Box 90166, Phoenix, AZ 85066. Id. at 3; see A.R.S. § 29-606(B)
17   (“If a limited liability company fails to appoint or maintain a statutory agent at the
18   address shown on the records of the commission, the commission is an agent of the
19   limited liability company on whom any process . . . may be served.”).3 The Grundy
20   Law Firm has failed to answer or otherwise respond to the complaint and the time for
21   doing so has expired. See Fed. R. Civ. P. 12(a)(1)(A)(i) (“A defendant must serve an
22   answer . . . within 21 days after being served with the summons and complaint[.]”);
23   A.R.S. § 29-606(B) (“If service is made on the commission, whether under this chapter or
24   a rule of court, the limited liability company has thirty days to respond in addition to the
25   time otherwise provided by law.”).
26
            3
27           See also ACC, https://ecorp.azcc.gov (listing the same business address for the
     Grundy Law Firm); State Bar of Arizona, Find a Lawyer, https://azbar.legalservices
28   link.com/attorneys-view/ElvinGarryGrundy (same) (last visited June 17, 2019).

                                                  4
       Case 2:19-cv-04645-DGC Document 21 Filed 06/26/20 Page 5 of 7




 1          Rule 55(a) requires the entry of default where “a party against whom a judgment
 2   for affirmative relief is sought has failed to plead or otherwise defend, and that failure is
 3   shown by affidavit or otherwise[.]” Fed. R. Civ. P. 55(a). Plaintiff has submitted an
 4   affidavit and proof of service showing that the Grundy Law Firm was properly served
 5   through the ACC. Docs. 14, 16; see A.R.S. § 29-606(B); Nicklaus Cos. LLC v. Bryan
 6   Hepler Golf LLC, No. CV-18-01748-PHX-ROS, 2019 WL 1227198, at *1 (D. Ariz.
 7   Mar. 15, 2019) (§ 29-606(B) “allows for service of process on the [ACC] when a ‘limited
 8   liability company fails to appoint or maintain a statutory agent at the address shown on
 9   the records of the commission’”); Same Day Garage Door Servs. v. Y.N.G. 24/7
10   Locksmith LLC, No. CV-19-04782-PHX-MTL, 2020 WL 1659913, at *1 (D. Ariz.
11   Apr. 3, 2020) (same); Hahne v. AZ Air Time, LLC, No. 1 CA-CV 14-0586, 2016 WL
12   1117747, at *2 & n.4 (Ariz. Ct. App. Mar. 22, 2016) (same); see also Fed. R. Civ.
13   P. 4(e)(1) (plaintiffs may utilize the service of process rules that apply in the state in
14   which the federal district court is located). Because the Grundy Law Firm was served
15   with process and has failed to answer or otherwise respond to the complaint, the Court
16   will grant Plaintiff’s motion for entry of default. Doc. 15; see Fed. R. Civ. P. 55(a).
17   III.   Plaintiff’s Motion for Default Judgment.
18          The Court explained in the Order to Show Cause that if the Grundy Law Firm’s
19   default is entered and Plaintiff moves for default judgment under Rule 55(b), Plaintiff
20   would be required to provide an evidentiary basis for the damages he seeks. Doc. 17 at 5
21   n.4 (citing Valenzuela v. Regency Theater, No. CV-18-2013-PHX-DGC, 2019 WL
22   5721062, at *2 (D. Ariz. Nov. 5, 2019); Geddes v. United Fin. Grp., 559 F.2d 557, 560
23   (9th Cir. 1977)). Plaintiff now seeks default judgment against the Grundy Law Firm.
24   Doc. 19 at 3. The attached declaration itemizes Plaintiff’s alleged damages but provides
25   no specific information or documentary evidence for the amounts listed. Id. at 5. For
26   example, Plaintiff seeks $50,000 for emotional distress – “embarrassment, lost sleep,
27   etc.” – but does not describe the extent and duration of the specific emotional distress he
28   has experienced. Nor does Plaintiff provide any records or documents establishing his

                                                   5
      Case 2:19-cv-04645-DGC Document 21 Filed 06/26/20 Page 6 of 7




 1   claimed economic losses – the retainer and legal fees he paid Defendants, the judgment
 2   against him, and his purported lost employment opportunities and benefits. See Doc. 1
 3   at 1-2.
 4             Plaintiff’s conclusory statements in his declaration are not sufficient; the Court
 5   “requires a more substantial evidentiary showing to prove up the amount of damages
 6   requested.” PHL Variable Ins. Co. v. Crescent Fin. & Ins. Agency, Inc., No. 2:16-cv-
 7   01307-CAS (AJWx), 2017 WL 4342050, at *3 (C.D. Cal. Sept. 28, 2017) (noting that
 8   “the lump sum requested by plaintiff appears to be speculative without a more substantial
 9   evidentiary showing”); Chloe SAS v. Sawabeh Info. Servs. Co., No. CV 11-04147-GAF
10   (MANx), 2012 WL 12883967, at *2 (C.D. Cal. June 1, 2012) (declining to issue a large
11   “damage award in a case of default judgment where the evidence is largely inferential at
12   best, and speculative at worst”).
13             Moreover, the Court must consider the following factors in deciding whether to
14   grant default judgment: (1) the possibility of prejudice to Plaintiff, (2) the merits of the
15   claims, (3) the sufficiency of the complaint, (4) the amount of money at stake, (5) the
16   possibility of a dispute concerning material facts, (6) whether default was due to
17   excusable neglect, and (7) the policy favoring a decision on the merits. See Eitel v.
18   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). Because Plaintiff does not address the
19   Eitel factors, the Court will deny the motion for default judgment without prejudice.
20   Plaintiff shall have until July 17, 2020 to file a new motion for default judgment. The
21   motion shall address each Eitel factor and shall include evidence – not mere assertions –
22   sufficient to support each calculation of damages. See Geddes, 559 F.2d at 560 (factual
23   allegations of the complaint relating to the amount of damages are not taken as true on a
24   motion for default judgment); Fed. R. Civ. P. 8(b)(2)(6) (“An allegation – other than one
25   relating to the amount of damages – is admitted if a responsive pleading is required and
26   the allegation is not denied.”). Plaintiff also shall address in the motion the status of any
27   service of process on Defendant Elvin Grundy. See Fed. R. Civ. P. 4(m).
28

                                                   6
     Case 2:19-cv-04645-DGC Document 21 Filed 06/26/20 Page 7 of 7




 1       IT IS ORDERED:
 2       1.     The Court’s order dismissing this case without prejudice for lack of subject
 3       matter jurisdiction and denying Plaintiff’s motion for entry of default as moot
 4       (Doc. 18) is vacated. The Clerk is directed to reopen this case.
 5       2.     Plaintiff’s motion for entry of default against The Grundy Law Firm, PLLC
 6       (Doc. 15) is granted pursuant to Rule 55(a).
 7       3.     Plaintiff’s motion for default judgment (Doc. 19 at 3) is denied without
 8       prejudice. By July 17, 2020, Plaintiff shall file a new motion for default judgment
 9       consistent with this order.
10       Dated this 25th day of June, 2020.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              7
